Citation Nr: 1411449	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-08 585	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for sleep apnea (previously claimed as fatigue).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an eye disorder, to include as secondary to the service-connected diabetes mellitus.

5.  Entitlement to service connection for loss of kidney function.

6.  Entitlement to service connection for an umbilical hernia.

7.  Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1970, from September 1990 to April 1991, from February 2003 to August 2003, and from September 2005 to February 2008.

All of the Veteran's claims, except for the sleep apnea claim, come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for plantar fasciitis of the left foot and assigned an initial disability rating of 0 percent (noncompensable).  The August 2005 rating decision denied service connection for the remaining claims.  The Veteran filed a Notice of Disagreement (NOD) in September 2005.  The RO issued a Statement of the Case (SOC) in February 2006.  In February 2006, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's sleep apnea claim comes before the Board on appeal from a November 2008 rating decision of the RO in Montgomery, Alabama, which denied the Veteran's petition to reopen his previously denied claim.  The Veteran filed a NOD in January 2009.  The RO issued a SOC in July 2009.  In August 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his February 2006 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2013 letter, he was notified that his hearing had been scheduled for January 2014.  In a January 2014 phone conversation (and later in a February 2014 written statement), the Veteran stated that he wished to withdraw his appeals (and thus, accordingly, his request for a hearing).  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this dismissal, along with his paper claims file. 


FINDING OF FACT

On February 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal in a February 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


